 



Exhibit 10.1
(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]
EXECUTION COPY
SALE OF SHARES AND CLAIMS AGREEMENT
between
THERMADYNE INDUSTRIES, INC.
and
THERMAWELD INDUSTRIES (PROPRIETARY) LIMITED

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]
TABLE OF CONTENTS

             
1.
  INTERPRETATION     4  
 
           
2.
  CONDITIONS     11  
 
           
3.
  PURCHASE AND SALE     12  
 
           
4.
  PURCHASE PRICE, APPORTIONMENT AND PAYMENT     13  
 
           
5.
  INTERIM PERIOD     15  
 
           
6.
  DELIVERY AND CLOSING     16  
 
           
7.
  WARRANTIES, RELEASE FROM DISCLOSED GUARANTEES, INDEMNITIES AND CLAIM
LIMITATIONS     18  
 
           
8.
  FUNDING     25  
 
           
9.
  TRADING NAME     25  
 
           
10.
  CHANGE OF NAME     26  
 
           
11.
  ASSISTANCE     26  
 
           
12.
  ANNOUNCEMENTS     26  
 
           
13.
  CONFIDENTIALITY     27  
 
           
14.
  GOVERNING LAW AND DISPUTE RESOLUTION     28  
 
           
15.
  BREACH     31  
 
           
16.
  GENERAL     32  
 
           
17.
  ADDRESSES FOR LEGAL PROCESS AND NOTICES     34  
 
           
18.
  COSTS     35  
 
           
19.
  COUNTERPARTS     36  

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   2

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]
SALE OF SHARES AND CLAIMS AGREEMENT
between
THERMADYNE INDUSTRIES, INC.
(a US Corporation incorporated in accordance with the laws of the state of
Delaware, USA)
(“Seller”)
and
THERMAWELD INDUSTRIES (PROPRIETARY) LIMITED
(a company registered in accordance with the laws of the Republic of South
Africa under Registration Number 2005/033316/07)
(“Purchaser”)
WHEREAS

A.   The Seller is, or will before the Implementation Date, be the owner of:

  1.   100% of the issued shares in each of Unique and Maxweld;     2.   the
Sale Claims; and     3.   the Trading Claims.

B.   The Seller has agreed to sell to the Purchaser, and the Purchaser has
agreed to purchase from the Seller, the Sale Equity in accordance with the
provisions of this Agreement.

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   3

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]
IT IS ACCORDINGLY AGREED AS FOLLOWS:

1.   INTERPRETATION

1.1   Definitions       In this Agreement and the preamble above, unless the
context requires otherwise:

         
1.1.1
  “this Agreement”   means this sale of shares and claims agreement, together
with the schedules and annexures;
 
       
1.1.2
  “Annexure”   means an annexure to this Agreement (and “annexures” shall have a
corresponding meaning);
 
       
1.1.3
  “Bank”   means Sanlam Capital Markets Limited and/or Sanlam Private Equity, a
division of Sanlam Life Insurance Limited;
 
       
1.1.4
  “Business Day”   means any day other than a Saturday, Sunday or official
public holiday in South Africa;
 
       
1.1.5
  “Companies”   means collectively Unique and Maxweld, and “Company” means
either of them as the context may require;
 
       
1.1.6
  “Companies Act”   means the Companies Act, 61 of 1973 (as amended);
 
       
1.1.7
  “Company Business”   means all of the business conducted by Unique and
Maxweld;
 
       
1.1.8
  “Effective Date”   means 1 December 2006;  

Share Sale Agreement — Execution Copy (signature)
05/02/2007    
4

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

         
1.1.9
  “Effective Date Accounts”   means the audited annual financial statements
(including all notes thereto) of the Companies, for the financial year ending 31
December 2005, as adjusted in terms of the audited statements dated 11 July 2006
and attached hereto as Annexure “C”;
 
       
1.1.10
  “Exchange Control Regulations”   means the Exchange Control Regulations
published on 1 December 1961 pursuant to section 9 of the Currency and Exchange
Act of 1933 in Government Notice R111 (as amended);
 
       
1.1.11
  “GAAP”   means statements of generally accepted accounting practice, as
contemplated in Section 286(3) of the Companies Act and as prescribed, as at the
Effective Date, by the Accounting Practices Board of the Republic of South
Africa;
 
       
1.1.12
  “Implementation Date”   means the 3rd (third) Business Day following the date
upon which the last Suspensive Condition is fulfilled or waived (as the case may
be), or any other date that the Parties may agree in writing;
 
       
1.1.13
  “Implementation Time”   means 12h00 on the Implementation Date;
 
       
1.1.14
  “Maxweld”   means Maxweld & Braze (Proprietary) Limited, a company
incorporated in accordance with the laws of the Republic of South Africa under
Registration Number 2000/010018/07;  

Share Sale Agreement — Execution Copy (signature)
05/02/2007   5

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

         
1.1.15
  “Maxweld Claims”   means all claims of whatsoever nature and howsoever arising
(including, but not limited to, claims on loan account, if any) which the Seller
has against Maxweld as at the Effective Date, but excludes the Trading Claims;
 
       
1.1.16
  “Maxweld Shares”   means the ordinary par value fully paid shares owned by the
Seller in Maxweld, comprising the entire issued share capital of Maxweld;
 
       
1.1.17
  “Parties”   means collectively the Purchaser and the Seller and “Party” means
any one of them as the context may require;
 
       
1.1.18
  “Prime”   means the publicly quoted prime rate of interest charged by The
Standard Bank of South Africa Limited, on overdraft, from time to time (and as
certified, in the event of any dispute, by any manager of such bank, whose
appointment it shall not be necessary to prove);
 
       
1.1.19
  “Purchase Price”   means, subject to the provisions of clause 4.1.2, R130 000
000.00 (one hundred and thirty million Rand);
 
       
1.1.20
  “Sale Claims”   means collectively the Maxweld Claims and the Unique Claims
(but excludes the Trading Claims);
 
       
1.1.21
  “Sale Equity”   means collectively the Sale Shares, the Trading Claims and the
Sale Claims;  

Share Sale Agreement — Execution Copy (signature)
05/02/2007   6

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

         
1.1.22
  “Sale Shares”   means the Maxweld Shares and the Unique Shares;
 
       
1.1.23
  “SARS”   means the South African Revenue Services, or any body that is
substituted for it, as the case may be;
 
       
1.1.24
  “Signature Date”   means the date on which this Agreement is signed by the
Party signing last in time;
 
       
1.1.25
  “Specific Indemnities”   means the specific indemnities recorded in clause
7.2.2 below;
 
       
1.1.26
  “Subsidiaries”   means collectively Selrod Welding (Pty) Ltd, Thermadyne
Tlou’s EMP Welding (Pty) Ltd (to the extent of Unique’s shareholding therein);
and Maxweld DIY Hardware (Pty) Ltd;
 
       
1.1.27
  “Suspensive Conditions”   means the suspensive conditions recorded in clause
2.1;
 
       
1.1.28
  “Suspensive Condition Date”   means the date that is 40 (forty) Business Days
after the Signature Date, or such later date as the Parties may agree in
writing;
 
       
1.1.29
  “Trading Claims”   means those claims against the Companies arising before 1
December 2007 from the ordinary trading activities of the Seller and companies
within the same group as the Seller (and not from the advances of shareholders’
loans) as amount to R19 355 719 (nineteen million three hundred and fifty five
thousand seven hundred and nineteen Rand) (and as summarised in the
 
       

Share Sale Agreement — Execution Copy (signature)
05/02/2007      
7

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

         
 
       
 
      spreadsheet attached to this Agreement as Annexure “D”);
 
       
1.1.30
  “Unique”   means Thermadyne South Africa (Proprietary) Limited trading as
Unique Welding Alloys, a company incorporated in accordance with the laws of the
Republic of South Africa under Registration Number 2000/001361/07;
 
       
1.1.31
  “Unique Claims”   means all claims of whatsoever nature and howsoever arising
(including, but not limited to, claims on loan account, if any) which the Seller
has against Unique as at the Effective Date, but excludes the Trading Claims;
 
       
1.1.32
  “Unique Shares”   means the ordinary shares in the share capital of Unique
owned by the Seller, comprising the entire issued share capital of Unique;
 
       
1.1.33
  “Warranties”   means the warranties set out in the Warranty Schedule;
 
       
1.1.34
  “Warranty Schedule”   means the warranty schedule attached hereto as Annexure
“A”; and
 
       
1.1.35
  “ZAR”   means the South African Rand, being the official currency of the
Republic of South Africa.
 
       

Share Sale Agreement — Execution Copy (signature)
05/02/2007      
8

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

1.2     General Interpretation         For the purposes of this Agreement the
following rules of construction shall apply, unless the context requires
otherwise:

1.2.1     the singular shall include the plural and vice versa;   1.2.2     a
reference to any one gender, whether masculine, feminine or neuter, includes the
other two;   1.2.3     any reference to a person includes, without being limited
to, any individual, body corporate, unincorporated association or other entity
recognised under any law as having a separate legal existence or personality;  
1.2.4     references to a statutory provision include any subordinate
legislation made from time to time under that provision and references to a
statutory provision include that provision as from time to time modified or
re-enacted as far as such modification or re-enactment applies, or is capable of
applying, to this Agreement or any transaction entered into in accordance with
this Agreement;   1.2.5     a “law” shall be construed as any law (including
common law), statute, constitution, decree, judgment, treaty, regulation,
directive, by-law, order or any other legislative measure or enactment of any
government, local government, statutory or regulatory body or court and shall be
deemed to include the rules and other requirements of any applicable stock
exchange;   1.2.6     references in this Agreement to “clauses” and “Annexures”
are to clauses of, and annexures to, this Agreement;   1.2.7     any reference
in this Agreement to “this Agreement” or any other agreement, document or
instrument shall be construed as a reference to this Agreement or that other
agreement, document or instrument as amended, varied, restated, novated or
substituted from time to time;



Share Sale Agreement — Execution Copy (signature)
05/02/2007      
9

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

1.2.8   words and expressions defined in the Companies Act which are not defined
in this Agreement shall have the same meanings in this Agreement as those
ascribed to them in the Companies Act;   1.2.9   any word and expression defined
in any clause shall, unless the application of the word or expression is
specifically limited to the clause in question, bear the meaning ascribed to the
word or expression throughout this Agreement; and   1.2.10   unless otherwise
provided, any number of days prescribed shall be determined by excluding the
first and including the last day or, where the last day falls on a day that is
not a Business Day, the next succeeding Business Day.

1.3   Specific Rules of Interpretation

1.3.1   The use of the word “including” followed by a specific example/s shall
not be construed as limiting the meaning of the general wording preceding it and
the eiusdem generis rule shall not be applied in the interpretation of such
general wording or such specific example/s.   1.3.2   The terms of this
Agreement have been negotiated and shall not be interpreted or construed to the
disadvantage of a Party because that Party was responsible for or participated
in the preparation of this Agreement (or any part of it) and the contra
proferentum rule shall not be applied in the interpretation of this Agreement.

1.4   Headings and Sub-headings

All the headings and sub-headings in this Agreement are for convenience only and
are not to be taken into account for the purposes of interpreting it.

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   10

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

2.   CONDITIONS

2.1   The rights and obligations of the Parties under this Agreement (other than
those set out in clause 1, in this clause 2 and in clauses 5, 8, and 11 to 19
inclusive), are subject to and conditional upon the fulfilment or waiver (as the
case may be), of the following suspensive conditions, on or before the
Suspensive Condition Date (unless another date is specified below, in which
event such other date shall apply):

2.1.1   That the Seller procures the requisite approval in terms of the Exchange
Control Regulations, to the extent necessary, for the disposal of the Sale
Equity at the Purchase Price and the remittance of the Purchase Price to the
Seller as contemplated in clause 4;   2.1.2   That the financing raised by the
Purchaser from the Bank in order to meet its obligations in terms of this
Agreement becomes unconditional in accordance with its terms; and   2.1.3   That
the audit of the Companies’ 2006 financial results is duly completed (which
completion shall be signified by a signed set of audited financial statements)
by the independent registered accounting firm of KPMG LLC, which has been
appointed by the shareholders of Thermadyne Holdings Corporation.

2.2   The Parties shall use all commercially reasonable endeavours to do
whatever may be necessary to procure the fulfilment of the Suspensive Conditions
(to the extent that such fulfilment is within the power and control of such
Party), and the Parties shall co-operate with each other for that purpose.   2.3
  Notwithstanding the aforegoing, the Purchaser shall use its best endeavours
and shall perform all actions and take all such steps as are necessary and
within its power to timeously fulfil all conditions on which the provision of
the financing referred to in clause 2.1.2 is suspensive. In this regard the
Purchaser shall:

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   11

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

2.3.1   on no less than 1 (one) occasion per week during the Interim Period,
appraise and inform the Seller in sufficient detail of all progress made by the
Purchaser in performing its obligations set out in this clause 2.3;   2.3.2  
where a delay is expected by the Purchaser in the fulfilment of any such
condition, notify the Seller of the anticipated date of fulfilment of that
condition, together with the reasons for such delay; and   2.3.3   notify the
Seller as and when each such condition is fulfilled.

2.4   The Purchaser and the Seller may by agreement in writing at any time
extend the period for the fulfilment of all or any of the Suspensive Conditions
by such additional period as they may agree in writing.   2.5   If the
Suspensive Conditions are not fulfilled by the Suspensive Condition Date, then
the provisions of this Agreement which are suspended shall not take effect
unless otherwise agreed in writing by the Parties. Neither Party shall have any
claim against the other Party arising out of or in relation to the
non-fulfilment of any of the Suspensive Conditions, save for a claim arising
from a breach of the provisions of clause 2.2 or 2.3 above or any other
provision obliging a Party to use reasonable commercial endeavours to procure
the timeous fulfilment of the Suspensive Conditions.   2.6   If the Suspensive
Conditions are fulfilled, then all of the provisions of this Agreement which
were suspended in terms of clause 2.1 shall also take effect and become
operative, and the whole of this Agreement shall accordingly become
unconditional.

3.   PURCHASE AND SALE

3.1   Subject to the fulfilment or waiver, as the case may be, of the Suspensive
Conditions, and with effect from the Effective Date, the Seller sells to the
Purchaser and the Purchaser purchases from the Seller the Sale Shares, the Sale
Claims and the Trading Claims upon and subject to the terms and conditions of
this Agreement.

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   12

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

3.2   The transaction contemplated in this Agreement shall close on the
Implementation Date, (on which date ownership of the Sale Shares, Sale Claims
and Trading Claims shall be given to the Purchaser), and all rights, benefits,
privileges, obligations, risks and liabilities attaching to or in the Sale
Claims, Trading Claims and the Sale Shares shall, subject to the Warranties and
the terms of this Agreement, be assumed by the Purchaser with effect from that
date. For the sake of clarity, the Seller shall not be responsible in any way
for any tax liabilities which the Companies and/or the Purchaser may incur or
sustain arising out of the sale of the Trading Claims in terms of this
Agreement, and the Purchaser indemnifies the Seller in respect of all such
liabilities.   3.3   The sale and purchase of all the Sale Shares, Trading
Claims and the Sale Claims in terms of this Agreement is one indivisible
transaction.

4.   PURCHASE PRICE, APPORTIONMENT AND PAYMENT

4.1   In consideration for the acquisition of the Sale Equity the Purchaser
shall pay to the Seller the Purchase Price on the following terms:

4.1.1   R100 000 000.00 (one hundred million Rand) shall be paid by the
Purchaser on the Implementation Date; and   4.1.2   the balance of the Purchase
Price (being R30 000 000 (thirty million Rand)) (“Balance”) shall be payable on
or before the third anniversary of the Implementation Date (“the Latest Balance
Payment Date”), provided that to the extent that the Balance is not paid on the
Implementation Date, the Balance shall accrue interest at the rate of 14%
(fourteen percent) per annum, compounded annually in arrears, (calculated on the
basis of 365 days), provided that the maximum amount of the Balance, adjusted in
accordance with this clause 4.1.2, shall not, subject to the provisions of
clause 4.4, exceed R44 446 000 (forty four million four hundred and forty six
thousand Rand).

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   13

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

4.2   For the sake of clarity, in the event of a restructuring by the Purchaser
of the Companies and/or Company Business after the Effective Date, the
obligations of the Purchaser to comply with the provisions of this Agreement
shall be binding on the Purchaser’s successors and assigns.   4.3  
Notwithstanding the provisions of clause 4.1.2, if any written notice of a
Warranty indemnity claim (in terms of clause 7.2.1) or a Specific Indemnity
claim (in terms of clause 7.2.2) has been timeously submitted to the Seller in
terms of clause 7.4.4, and as at the Latest Balance Payment Date, the relevant
claim/s has not been agreed or finally resolved in terms of clause 14, the
Purchaser shall, on that date, pay the portion of the interest adjusted Balance
which represents a fair and reasonable estimation of the principal value of the
relevant claim/s into the trust account of the Seller’s attorneys, Bowman
Gilfillan Inc, to be held in trust pending the final outcome of the claim/s
instituted, whereafter such amounts held in trust shall be released by the
Seller’s attorneys to the Parties in such amounts and proportions (or to the one
Party only, where applicable) as they may be entitled to in light of agreement
or final resolution of the disputed and pending claim. The remainder of the
interest adjusted Balance (if any) shall be paid in terms of clause 4.1.2.   4.4
  Subject to the provisions of clause 4.5, from the Latest Balance Payment Date
and pending the release of the amounts held in trust by the Seller’s attorneys,
the Balance owing to the Seller shall continue to accrue interest at the rate of
14% (fourteen percent) per annum, compounded annually in arrears, (calculated on
the basis of 365 days), until such time as the Seller is paid the amounts due to
it.   4.5   It is specifically recorded that if it is agreed between the Parties
in writing or finally resolved in terms of clause 14 below, that the Seller is
indebted to the Purchaser as a result of any breach of a Warranty or Specific
Indemnity, the Purchaser shall be entitled to deduct the relevant amount so due
and payable by the Seller as agreed and/or resolved (as the case may be) from
the Balance (and accrued interest thereon) payable, and the Seller’s attorneys
shall remit any such amount already deposited with the Seller’s attorneys in
terms of clause 4.3 above to the Purchaser.

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   14

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

4.6   The Purchase Price shall be apportioned as follows:

4.6.1   as to the Sale Claims, the face value of those Sale Claims as at the
Effective Date;   4.6.2   as to the Trading Claims, the face value of those
Trading Claims as at the Effective Date; and   4.6.3   as to the Sale Shares,
the remainder of the Purchase Price.

4.7   The Purchaser shall pay to the Seller, free of exchange or deduction, the
Purchase Price, in ZAR, by way of electronic funds transfer directly into the
Seller’s attorneys’, Bowman Gilfillan Inc’s, trust account, the details of which
are as follows:

    Account Holder — Bowman Gilfillan Inc.
Bank:
Branch Code:
Account No:
Ref:

5.   INTERIM PERIOD

5.1   The Seller shall ensure that during the period between the Signature Date
and the Implementation Date (“the Interim Period”):

5.1.1   no payment or distribution of whatever nature (whether in cash or in
specie), or repayment of any loan account, shall be made or promised by the
Companies to the Seller (save for the repayment of trading claims on normal due
date and in the ordinary course of business);   5.1.2   the Companies continue
to conduct their respective businesses in the ordinary course, and neither of
them, nor any of the Subsidiaries-

5.1.2.1   shall dispose of any material asset other than trading stock;

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   15

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

5.1.2.2   shall change their standard terms and conditions of trade in any
material respect;   5.1.2.3   shall dispose of any trading stock at a price
lower than the price that would be charged by the relevant Company in the
ordinary course of business (excluding disposals by Maxweld to Unique); and  
5.1.2.4   shall incur any debt, whether actual or contingent, save as
specifically disclosed to the Purchaser, or which incurral of debt forms part of
the ordinary course of business of the Companies.

5.2   The Purchaser warrants, as at the Effective Date and the Implementation
Date that during the period between 1 July 2006 and the Signature Date, neither
Company shall have written off and/or in any way adjusted the trade payables of
that Company and/or the Subsidiaries.

6.   DELIVERY AND CLOSING

6.1   On the Implementation Date at the Implementation Time, a meeting shall be
held at the offices of Bowman Gilfillan Inc. in Sandton or at such other place
as may be agreed between the Parties, at which the following matters shall be
completed by them in the following order of priority:

6.1.1   the Purchaser shall perform its obligations set out in clause 4.1.1 and
provide to the Seller valid proof, reasonably satisfactory to the Seller, of the
payment having been made;   6.1.2   the Seller shall then deliver to the
Purchaser:

6.1.2.1   the share certificates for the Sale Shares (in respect of which the
“non-resident” endorsement shall have been cancelled by an authorised dealer of
the South African Reserve Bank), together

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   16

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

    with such duly executed transfer forms as may be required for the lawful
transfer of such shares to the Purchaser;   6.1.2.2   original letters of
resignation of all the directors appointed to the boards of the Companies and
the Subsidiaries (the costs of which resignations shall, for the sake of
clarity, be borne solely by the Seller);   6.1.2.3   a written cession in
respect of the Sale Claims and the Trading Claims, signed by the Seller as
cedent, reflecting the Purchaser as cessionary;   6.1.2.4   a certified copy of
a resolution duly passed by its board of directors, pursuant to which it is
resolved that the Seller enters into this Agreement (a final draft of which
shall have been circulated to the board), and that a specified person is
authorised to sign this Agreement for and on behalf of the Seller;   6.1.2.5  
resolutions, which may be subject to the implementation of this clause 6, passed
by the board of directors of each Company approving of the following matters:

6.1.2.5.1   the transfer of the Sale Shares from the Seller to the Purchaser,
and accordingly the registration in that Company’s register of members of the
Purchaser as the holder of the Sale Shares;   6.1.2.5.2   the cession of the
Sale Claims and the Sale Trading Sale Claims from the Seller to the Purchaser;  
6.1.2.5.3   the appointment to each Company’s board of directors of directors
nominated by the Purchaser;   6.1.2.5.4   the resignation of the directors
referred to under clause 6.1.2.2;

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   17

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

6.1.2.5.5   generally approving the transactions set out in this Agreement; and

6.1.3   the Purchaser shall deliver to the Seller a certified copy of a
resolution duly passed by its board of directors, pursuant to which its is
resolved that the Purchaser enters into this Agreement (a final draft of which
shall have been circulated to the board), and that a specified person is
authorised to sign this Agreement for and on behalf of the Purchaser.

6.2   To the extent that the Seller has any other records, documentation or
information of whatever nature pertaining to the Companies in its possession,
such records, documentation and information shall be delivered to the Purchaser
at the meeting to be held on the Implementation Date. For the sake of clarity,
possession and ownership of the Sale Equity shall transfer to the Purchaser
against receipt of payment of the portion of the Purchase Price set out in
clause 4.1.1 above.

7.   WARRANTIES, RELEASE FROM DISCLOSED GUARANTEES, INDEMNITIES AND CLAIM
LIMITATIONS

7.1   Warranties

7.1.1   The Seller binds itself to the Purchaser in accordance with the
Warranties set out in the Warranty Schedule.   7.1.2   Each Warranty given by
the Seller in terms of this Agreement:

7.1.2.1   shall be a separate Warranty and shall in no way be restricted or
limited by the provisions of any other Warranty; and   7.1.2.2   shall, unless
otherwise expressly stated, be a continuing warranty applying as at the
Effective Date, the Signature Date and the Implementation Date;

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   18

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

7.1.2.3   shall be deemed to be a material Warranty which has induced the
Purchaser to enter into this Agreement.

7.2   Indemnities

7.2.1   Subject to clause 7.4, the Seller hereby indemnifies the Purchaser and
undertakes to hold the Purchaser harmless in respect of any loss, costs, claims,
demands, liabilities, direct damage or expense which the Purchaser may suffer or
incur as a result of or in relation to the breach of any Warranty.   7.2.2  
Without limiting the generality of clause 7.2.1 above, the Seller hereby
indemnifies and undertakes to hold the Purchaser harmless in respect of any
loss, costs, claims, demands, liabilities, direct damage or expense (including
legal cost on an attorney and own client scale) (hereafter referred to as
“costs”) which the Purchaser or the Companies or the Subsidiaries may suffer or
incur as a result of:

7.2.2.1   Any deficit in the pension fund for employees of the Companies and the
Subsidiaries, to the extent that such deficit is attributable to the period up
until the Effective Date (in which event the Seller shall be obliged to pay the
relevant amount of such deficit directly to the relevant Company on written
demand by the Purchaser), provided that the Seller’s liability in this regard
shall not exceed an aggregate of R500,000.00 (five hundred thousand Rand);  
7.2.2.2   Each Company and each of the Subsidiaries’ tax affairs (including all
forms of taxes and levies including but not limited to income tax, capital gains
tax, withholding taxes, value-added tax, stamp duties, transfer duty, secondary
tax on companies, donations tax, employees tax, RSC levies, customs and excise
duty, and any similar tax, levy or impost) not being in order and up to date for
the period up until the Effective Date, and in particular, as a result of:
(1) all such taxes and levies due and payable as at the Effective Date not
having been duly and

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   19

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

    correctly paid; and/or (2) any interest or penalty will or may be levied by
the SARS arising from or in respect of non-compliance by the Companies and/or
the Subsidiaries with the provisions of any legislation pertaining to the
imposition of any such tax or levy arising or accruing up until the Effective
Date. If any of the costs contemplated in this Specific Indemnity arise, the
Seller shall immediately become obliged to refund the relevant amount of such
costs to the Company or Subsidiary liable to make the relevant payment to SARS,
upon receipt of a written demand to that effect from the Purchaser, provided
that the Seller’s liability in terms of this clause 7.2.2.2 shall not exceed an
aggregate of R3,000,000.00 (three million Rand);   7.2.2.3   The Companies and
the Subsidiaries not having duly and properly complied with all occupational
health and safety legislation for the period up until the Implementation Date
plus a further period (“OHS period”) until the expiry of the sixth calendar
month following the calendar month in which the Implementation Date occurs,
provided that the Seller’s liability in terms of this clause 7.2.2.3 shall not
exceed an aggregate of R150 000,00 (one hundred and fifty thousand Rand);  
7.2.2.4   The Companies and/or the Subsidiaries putting the relevant measures in
place, and taking the appropriate steps, during the OHS period, to ensure that
the Companies and the Subsidiaries comply with all occupational health and
safety legislation provided that:

7.2.2.4.1   the Purchaser shall be obliged to procure that the implementation of
the aforementioned measures are commenced with as soon as reasonably possible
after the Implementation Date;   7.2.2.4.2   if the Purchaser fails to comply
with its obligation in terms of clause 7.2.2.4.1 and any indemnity claim arises
in terms of

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   20

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

    clause 7.2.2.3 above as a result of an accident occurring during the OHS
period, the Seller shall not be obliged to indemnify the Purchaser in terms of
clause 7.2.2.3 above,

    provided that the Seller’s liability in terms of this clause 7.2.2.4 shall
not exceed an aggregate of R150 000,00 (one hundred and fifty thousand Rand);

7.2.2.5   Any fraudulent or grossly negligent disclosure or non-disclosure made
by the Seller to induce the Purchaser in entering into this Agreement;   7.2.2.6
  Any claim or legal proceeding of any nature being instituted by Air Liquide
against Unique or the Purchaser and found in favour of Air Liquide, where such
claim pertains to the acquisition by the Purchaser of the Sale Equity and/or any
alleged pre-emptive right that Air Liquide may have to acquire all or any
portion of the Sale Equity (provided for the avoidance of doubt that this
Specific Indemnity shall include all legal costs on an attorney and own client
scale, plus VAT, incurred by Unique in defending or responding to such claim or
proceeding).

7.3   Warranty and Specific Indemnity Procedure       The Seller agrees that if
the Purchaser (“the Indemnified Party”) becomes aware of any matter which may
give rise to a claim against the Seller (“the Other Party”) resulting from any
breach of Warranty or Specific Indemnity, notice of the claim and full details
of it shall be given by the Indemnified Party to the Other Party as soon as
reasonably possible after the Indemnified Party becomes aware of it and the
Other Party shall be entitled to defend, settle or compromise any such claim
acting in its own discretion, provided that, if the claim in question arises out
of or is connected with a claim by, or liability to, a third party:

7.3.1   the claim shall not be compromised or settled without the consent of the
Indemnified Party, which consent shall not be unreasonably withheld

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   21

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

    (provided that the Other Party shall be liable to reimburse the Indemnified
Party in respect of any legal costs on an attorney and own client scale, plus
VAT thereon, incurred by the Indemnified Party in defending or responding to
such claim);   7.3.2   the Other Party shall afford the Indemnified Party the
opportunity of consulting with the Other Party in relation to the defence of any
such claim; and   7.3.3   the Indemnified Party shall provide the Other Party
with reasonable access to its employees, files and records pertinent to the
defence of any such claim, and the Indemnified Party shall use reasonable
endeavours to facilitate the appearance of any employee as a witness in any
litigation proceedings instituted in connection with such claim if so requested
by the Other Party.

7.4   Limitation on Warranty and Indemnity Claims       Save for a breach of
Warranty 1.4 (Sale Shares, the Trading Claims and Sale Claims), the following
indemnity claim limitations shall apply:

7.4.1   The indemnity in clause 7.2.1 shall not apply to the extent that any
such loss, costs, claims, demands, liabilities, damage or expense has been
provided for in the Effective Date Accounts or has otherwise been disclosed to
the Purchaser. The limitation in this clause 7.4.1 does not apply to the
Specific Indemnities.   7.4.2   The Seller’s aggregate liability for damages
arising from a breach of Warranty under this Agreement will not exceed an amount
equal to 10% (ten percent) of the Purchase Price. The limitation in this clause
7.4.2 does not apply to the Specific Indemnities.   7.4.3   The Seller shall be
under no liability in respect of the indemnities provided for in clause 7.2
above unless the amount of the relevant claim in respect of such loss, costs,
claims, demands, liabilities, damage or expense giving rise to an indemnity
claim, or the accumulated aggregate amount of all relevant

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   22

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

    claims made prior thereto, exceed 1% (one percent) of the Purchase Price,
following which the excess amount of such accumulated claims and all future
claims against the Seller shall be recoverable as provided for in this
Agreement. The limitation in this clause 7.4.3 does not apply to the Specific
Indemnities.   7.4.4   The Purchaser shall, notwithstanding the provisions of
clause 14.8, not be entitled to damages whether for breach of Warranty, breach
of Specific Indemnity, or to indemnification for a breach with respect to a
Warranty under clause 7.2 in the event that:

7.4.4.1   a claim for damages or indemnification is not made in writing within:

7.4.4.1.1   in relation to claims arising from clause 7.2.1, 1 (one) year after
the Implementation Date;   7.4.4.1.2   in relation to claims arising from clause
7.2.2 (other than clauses 7.2.2.2 and 7.2.2.6), 1 (one) year after the
Implementation Date;   7.4.4.1.3   in relation to claims arising from clause
7.2.2.2, 3 (three) years after the Implementation Date, provided that the Seller
shall indemnify the Purchaser in relation to such claim for a further period of
1 (one) year after the expiry of the 3 (three) year term provided for herein;  
7.4.4.1.4   in relation to claims arising from clause 7.2.2.6, 6 (six) months
after the Implementation Date, provided that the Seller shall indemnify the
Purchaser in relation to such claim for a further period of 1 (one) year after
the expiry of the 6 (six) month term provided for herein; and/or

7.4.4.2   arbitration proceedings in connection with any claim for damages or
indemnification are not initiated (by way of the delivery of an

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   23

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

    arbitration notice as contemplated in clause 14.3) within 6 (six) months of
the relevant claim being rejected by the Seller in writing.

    The Purchaser’s notice of a claim pursuant to clause 7.4.4.1 shall set out
such particularity as may be reasonably necessary to enable the Seller to
properly consider the claim, without prejudice to the Seller’s rights to request
further particularity (but the lack of particularity shall not render defective
or nullify any such notice). If the Seller requires any further or additional
particularity in respect of any such claim for any purpose contemplated in this
clause 7, the Seller shall notify the Purchaser accordingly (together with such
particularity as may be reasonably necessary to enable the Purchaser to consider
the request) within 14 (fourteen) days.

7.5   Release from Suretyships, Indemnities and Guarantees

7.5.1   The Purchaser undertakes to use its best endeavours to procure, within 7
(seven) days after it becomes aware of any suretyship, indemnity, guarantee,
and/or co-principal debtor undertaking (hereinafter the “Guarantee Undertaking”)
given by the Seller in connection with the obligations of any Company or
Subsidiary prior to the Effective Date, the release of the Seller from any such
Guarantee Undertaking, to the extent that any obligation or liability arising
under the Guarantee Undertaking:

7.5.1.1   relates to an obligation or liability of a Company or Subsidiary which
arises after the Effective Date and for which the Seller is not otherwise liable
in terms of this Agreement; or   7.5.1.2   relates to an obligation or liability
provided for in the Effective Date Accounts and for which the Seller is not
otherwise liable in terms of this Agreement.

7.5.2   Pending the release contemplated in clause 7.5.1, or should any person
refuse to or fail to release the Seller as contemplated in clause 7.5.1, the
Purchaser hereby indemnifies the Seller in question against all obligations

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   24

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

    and/or liabilities from which the Purchaser is obliged to procure the
release of the Seller in terms of clause 7.5.1.

8.   FUNDING

8.1   The Parties record that the Purchaser has provided to the Seller a written
undertaking from the Bank that, subject to this Agreement becoming unconditional
in accordance with its terms:

8.1.1   the Bank has approved a funding facility for a minimum period of 3
(three) years in the amount of at least R144 446 000 (one hundred and forty four
million four hundred and forty six thousand Rand) in favour of the Purchaser
and/or its nominee; and   8.1.2   that the Purchaser and/ or its nominee has an
amount of R44 446 000 (forty four million four hundred and forty six thousand
Rand) available to it for the exclusive purposes of fulfilling its obligations
under this Agreement.

8.2   The Purchaser undertakes to timeously and fully comply with all terms of
the facility granted to it and specified in clause 8.1, and hereby indemnifies
and holds the Seller harmless for all costs (including attorney and own client
legal costs), damages and loss sustained by the Seller in respect of and/or
arising from any failure or omission by the Purchaser and/or its nominee to
comply with the provisions of that facility unless such failure or omission is
caused by the fraudulent misconduct or gross negligence of the Seller.

9.   TRADING NAME       The Parties record that simultaneously with the
signature by the Parties of this Agreement, the Seller, the Purchaser and Unique
have entered into an “Intellectual Property Licence Agreement” on the terms set
out in Annexure “B” hereto and in terms of which the Seller has licensed to
Unique a royalty-free right to use the name “Thermadyne SA” in South Africa for
a period of 3 (three) years from the Implementation Date.

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   25

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

10.   CHANGE OF NAME

10.1   Forthwith after the Last Balance Payment Date, or, if the license set out
in Annexure “B” hereto is extended, the date of termination of the license, the
Purchaser shall cease using the name “Thermadyne SA” and shall procure that the
trading name and style of Unique is changed to such other trading name and style
so as not to reflect the name “Thermadyne” in its composition, and shall
register such change of name with the Registrar of Companies and Close
Corporations.   10.2   In the event that the supply relationship between the
Parties terminates for any reason, then in that event the Company will, to the
extent that “Thermaweld branding is used on the products, for a period of 2
(two) years after such termination, place on its products immediately below the
name “Thermaweld” an easily viewed disclaimer stating as follows:

“Thermaweld (Pty) Ltd is in no way associated with Thermadyne Industries Inc, a
US corporation.”.

11.   ASSISTANCE       The Purchaser undertakes to procure that the Seller is
given all reasonable assistance as is required by the Seller from the Companies
in order to enable the Seller to complete the work necessary to prepare its
financial statements and other statutorily required documentation. Such
assistance shall include reasonable access to the Companies’ employees, files
and records pertinent to the preparation of such documents, and the Purchaser
shall use reasonable endeavours to facilitate that the Seller is given such
assistance by the relevant employees of the Companies.

12.   ANNOUNCEMENTS

12.1   Neither Party shall make any public announcement or statement about this
Agreement or its contents without first having obtained the other Party’s prior

      Share Sale Agreement — Execution Copy (signature)
05/02/2007    
26

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]
written consent to the public announcement or statement and to its contents,
provided that such consent may not be unreasonably withheld or delayed.

12.2   Unless the Parties agree otherwise, the content of this Agreement shall
not be disclosed to Air Liquide.

13.   CONFIDENTIALITY

13.1   Subject to the provisions of clause 13.2, each Party shall hold in
confidence all documents, communications, materials and other information,
whether technical or commercial, supplied by or on behalf of the other Party,
and/or any confidential information obtained by the Seller in its capacity as
sole shareholder of the Companies until the Implementation Date, and all matters
referred to in this Agreement (the “Confidential Information”) and shall not,
except with that other Party’s written consent (which consent shall not be
unreasonably withheld), publish or otherwise disclose the same otherwise than as
expressly provided for in this Agreement.   13.2   A Party shall be entitled to
disclose any data or information acquired by it under or pursuant to this
Agreement or information relating to a dispute arising under this Agreement
following reasonable consultation with the other Party if such disclosure is
made in good faith and in each case only to the extent reasonably necessary in
the circumstances:

13.2.1   as may be required by any recognised stock exchange or other applicable
regulatory authority or any taxation authority;   13.2.2   to the extent
required by law or pursuant to any order of any court of competent jurisdiction;
  13.2.3   to any government or governmental authority if required by applicable
law;   13.2.4   to its employees, directors or consultants and those of the
Companies to the extent essential to the performance of their responsibilities
in a manner

      Share Sale Agreement — Execution Copy (signature)
05/02/2007    
27

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]
consistent with the provisions of this Agreement and subject to confidentiality
protections no less stringent than those applicable to such Party’s own
Confidential Information; and

13.2.5   to any lenders, security trustee, bank or other financial institution
from which such Party is obtaining finance upon obtaining a confidentiality
undertaking equivalent to clause 13.1.

13.3   The confidentiality obligations contained in this clause 13 shall not
apply to any information which is or becomes part of the public domain otherwise
than due to a breach by the Party disclosing the information.   13.4   The
rights and obligations contained in this clause 13 shall endure for any
Confidential Information, even after the termination of this Agreement, for a
period of 2 (two) years from the Signature Date.

14.   GOVERNING LAW AND DISPUTE RESOLUTION

14.1   The Parties agree that this Agreement shall be governed by and
interpreted in accordance with the laws of South Africa (notwithstanding any
conflict of law principles which may apply).   14.2   Any dispute (“a dispute”)
between the Parties arising in connection with this Agreement or the subject
matter hereof shall be submitted to and determined by arbitration in accordance
with this clause 14. For the purpose hereof the term “dispute” shall be
interpreted in the widest sense and shall include any dispute or difference in
connection with or in respect of the conclusion or existence of this Agreement,
the carrying into effect of this Agreement, the interpretation or application or
the provisions of this Agreement, the Parties respective rights and/or
obligations in terms of and/or arising out of this Agreement and/or the
validity, enforceability, rectification, termination or cancellation, whether in
whole or in part, of this Agreement.

      Share Sale Agreement — Execution Copy (signature)
05/02/2007    
28

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

14.3   Either Party (“the Referring Party”) shall be entitled to refer a dispute
to arbitration in terms of this clause 14 by notifying the other Party in
writing of its intention to refer such dispute to arbitration (“the Arbitration
Notice”). The Arbitration Notice shall include the names of not less then 5
(five) natural persons which the Referring Party proposes for appointment as
arbitrator (“the Arbitrator”).   14.4   Should the Parties fail to agree to an
arbitrator within 5 (five) Business Days of the Arbitration Notice, the
Arbitrator shall be appointed, at the written request of either Party (which
request shall be copied to the other Party), by the Chairman for the time being
of the Johannesburg Bar Council (or its successor); subject to the proviso that
the Arbitrator so appointed by the said Chairman shall be a practising Senior
Counsel of not less than 10 (Ten) years standing or a retired judge.   14.5  
Unless otherwise expressly agreed by the Parties in writing:

14.5.1   the arbitration proceedings contemplated herein shall be held at
Sandton, South Africa and shall be conducted under the Standard Rules of the
Association of Arbitrators (“the Rules”);   14.5.2   the arbitration proceedings
shall be conducted as expeditiously as possible but the time periods provided
for in Section 23(a) of the Arbitration Act, 42 of 1965 (as amended) (“the
Arbitration Act”) shall not apply thereto;   14.5.3   the decision of the
Arbitrator shall be final and binding and there shall be no right of appeal
(notwithstanding the provisions of the applicable rules);   14.5.4   the
Arbitrator shall have the power to direct that either of the Parties shall bear
the costs and charges of the proceedings in question in his sole discretion and
shall be entitled to direct that the costs and charges be shared by the Parties
in such ratios as the Arbitrator may determine;   14.5.5   the Arbitrator shall
be required to provide written reasons for his/her judgement, and the Parties
shall use reasonable endeavours to procure that the Arbitrator does so.

      Share Sale Agreement — Execution Copy (signature)
05/02/2007    
29

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

14.6   The provisions of this clause 14 shall prevail to the extent of there
being any conflict between the Rules and this clause 14.   14.7   Subject to the
other provisions of this clause 14, the arbitration proceedings contemplated
herein shall be held in accordance with the provisions of the Arbitration Act.  
14.8   Without derogating from the provisions of clause 7.4.4, but without
detracting from the effect (if any) of any other act taken by either Party which
may affect the issue of prescription, the Parties irrevocably agree and
acknowledge that the Arbitration Notice shall interrupt prescription and shall
be deemed to constitute the service of a process for the purpose of interrupting
prescription in terms of Section 13 of the Prescription Act, 68 of 1969 (or, as
the case may be, the corresponding provision in any amendment thereto or in any
replacement legislation).   14.9   The provisions of this clause 14:-

14.9.1   constitute an irrevocable consent by the Parties to the arbitration
proceedings contemplated in terms hereof and neither Party shall be entitled to
withdraw from the provisions of this clause or claim at any such proceedings
that it is not bound by this clause or such proceedings;   14.9.2   are
severable from the rest of this Agreement and shall remain in effect despite the
termination, cancellation, invalidity or alleged invalidity of this Agreement
for any reason whatsoever.

14.10   Nothing in this clause 14 shall preclude either Party from seeking
interim and/or urgent relief from a Court of competent jurisdiction and to this
end the Parties hereby consent to the non-exclusive jurisdiction of the High
Court of South Africa (Witwatersrand Local Division).

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   30

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

15.   BREACH

15.1   Subject to the provisions of clauses 7 and 15.2, in the event of either
Party (“the Defaulting Party”) committing a breach of any of the terms or
conditions of this Agreement, and failing to compensate the other Party (“the
Aggrieved Party”) fully with respect to such breach or otherwise failing to
remedy such breach within 30 (thirty) days of receipt of written notice
requiring it to rectify or remedy such breach, or, if such breach cannot with
reasonable diligence be remedied within such period, fail to commence such
remedy within a period of 30 (thirty) days, and thereafter diligently prosecute
same to completion, then and in such event the Aggrieved Party shall be
entitled, subject to clause 15.2 below, either to claim specific performance of
the terms of this Agreement or to cancel this Agreement forthwith on written
notice and in either event, claim and recover damages from the Defaulting Party.
  15.2   Notwithstanding anything to the contrary contained in this Agreement,

15.2.1   neither Party shall be entitled to cancel this Agreement on the grounds
of a breach of a term of this Agreement or on the grounds of a breach of a
Warranty, unless it is a material breach of such term / Warranty going to the
root of this Agreement and:

15.2.1.1   an award of damages shall not serve to compensate the Aggrieved
Party; or   15.2.1.2   such damages are not paid to the Aggrieved Party within
14 (fourteen) days of the final determination thereof (whether such
determination is by way of written agreement between the Parties or by way of an
order by a court of competent jurisdiction or an award pursuant to the
arbitration provisions provided for in clause 14); and

15.2.2   neither Party shall be entitled to cancel this Agreement unless such
breach, when taken together with any other such breaches, shall give rise to
liabilities exceeding R43 333 333,00; and

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   31

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

15.2.3   for the sake of clarity, no breach by either Party of any trading terms
arising out of or in relation to their future trading relationship shall
constitute a breach of the provisions of this Agreement.

16.   GENERAL

16.1   Remedies

    No remedy conferred by this Agreement is intended to be exclusive of any
other remedy which is otherwise available under any law. Each remedy shall be
cumulative and in addition to every other remedy given under this Agreement or
under any existing or future law. The election of any one or more remedy by
either of the Parties shall not constitute a waiver by such Party of the right
to pursue any other remedy.

16.2   Severance

    If any provision of this Agreement, which is not material to its efficacy as
a whole, is rendered void, illegal or unenforceable in any respect under any
law, it shall be deemed to be severed and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the Parties shall endeavour in good faith to agree an
alternative provision to the void, illegal or unenforceable provision.

16.3   Survival of Rights, Duties and Obligations

    Termination of this Agreement for any cause shall not release a Party from
any liability which at the time of termination has already accrued to such Party
or which thereafter may accrue in respect of any act or omission prior to such
termination.

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   32

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

16.4   Entire Agreement

    This Agreement (including its annexures) contains the entire agreement
between the Parties as regards the import hereof, and supersedes any prior
written or oral agreement between them in relation to the transaction and the
matters dealt with in this Agreement. Save as expressly provided for in this
Agreement, neither Party shall have any claim or right arising from any
undertaking, representation or warranty not included in this Agreement.

16.5   Non-variation

    Save as otherwise expressly provided, no agreement to amend, add to or
otherwise vary or waive any of the provisions of this Agreement or to cancel or
terminate it shall be effective unless made in writing and duly signed by the
Parties or on their behalf by their duly authorised agents.

16.6   Assignment

    Save as otherwise expressly provided in this Agreement, neither Party may
cede or delegate this Agreement or any of its rights and obligations under it
without the prior written consent of the other.

16.7   Further Assurance

    Each Party shall co-operate with the other Party and execute and deliver to
the other Party such other instruments and documents and take such other actions
as may be reasonably requested from time to time in order to carry out, evidence
and confirm their rights and the intended purpose of this Agreement.

16.8   Successors Bound

    This Agreement shall be binding on and shall inure for the benefit of the
successors and permitted assigns of each of the Parties.

      Share Sale Agreement — Execution Copy (signature)
05/02/2007   33

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]

16.9   Interest       Save where otherwise specifically provided for in this
Agreement, any amounts due and owing by any Party to the other Party in terms of
this Agreement which are not paid on the due date thereof shall attract interest
at Prime from the due date to the date of payment.

17.   ADDRESSES FOR LEGAL PROCESS AND NOTICES

17.1   The Parties choose for the purposes of this Agreement the following
addresses and telefax numbers:

         
17.1.1
  The Seller:   Suite 300
 
      16052 Swingley Ridge Road
 
      St Louis
 
      Missouri
 
      63017
 
      United States of America
 
       
 
      Attention: the CEO and the General Counsel
 
      Telefax No: (091) 636 728 3010
 
       
17.1.2
  The Purchaser:   Building IV Morningview Office Park
 
      Middle Road
 
      Morningside
 
      2196
 
       
 
      Attention: Nkosi-Yawo Gugushe
 
      Telefax No: (+2711) 884 4923

17.2   Any legal process to be served on the Parties may be served on it at the
address specified for it in clause 17.1 and it chooses that address as its
domicilium citandi et executandi for all purposes under this Agreement.

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   34

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]



17.3   Any notice or other communication to be given to the Parties in terms of
this Agreement shall be valid and effective only if it is given in writing,
provided that any notice given by telefax shall be regarded for this purpose as
having been given in writing.

17.4   A notice to either Party which is delivered to the Party by hand at that
address shall be deemed to have been received on the day of delivery, provided
it was delivered to a responsible person during ordinary business hours.

17.5   Each notice by telefax to a Party at the telefax number specified for it
in clause 17.1 shall be deemed to have been received (unless the contrary is
proved) within 4 (four) hours of transmission if it is transmitted during normal
business hours of the receiving Party or within 4 (four) hours of the beginning
of the next Business Day after it is transmitted, if it is transmitted outside
those business hours.

17.6   Notwithstanding anything to the contrary in this clause 17, a written
notice or other communication actually received by either Party (and for which
written receipt has been obtained) shall be adequate written notice or
communication to it notwithstanding that the notice was not sent to or delivered
at its chosen address.

17.7   Either Party may by written notice to the other Party change its address
for the purposes of clause 17.1 to any other address (other than a post office
box number) provided that the change shall become effective on the 7th
(seventh) day after the receipt of the notice.

18.   COSTS

18.1   Each Party shall pay its own costs incurred in the negotiation and
preparation of this Agreement.

18.2   Any stamp duty payable with respect to the acquisition of the Sale Shares
by the Purchaser shall be borne by the Purchaser.

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   35

 



--------------------------------------------------------------------------------



 



(BOWMAN GILFILLAN LOGO) [c15704c1570401.gif]



19.   COUNTERPARTS       This Agreement may be signed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. Either Party may enter into this Agreement by signing any such
counterpart.

SIGNED at St.Louis, Mo on 5th February 2007.

            For: THERMADYNE INDUSTRIES, INC.
      /s/ PATRICIA S. WILLIAMS     Signatory: PATRICIA S. WILLIAMS     Capacity:
 VICE PRESIDENT, GENERAL COUNSEL
Authority:  RESOLUTION     

SIGNED at SANDTON on 5TH FEBRUARY 2007.

            For:   THERMAWELD INDUSTRIES
(PROPRIETARY) LIMITED       /s/ N. GUGUSHE       Signatory: N. GUGUSHE     
Capacity:  DIRECTOR
Authority:  RESOLUTION     

      Share Sale Agreement — Execution Copy (signature)     05/02/2007   36

 